FILED
                             NOT FOR PUBLICATION                               OCT 17 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRADLEY VANDYKE,                                  No. 11-17380

               Plaintiff - Appellant,             D.C. No. 2:08-cv-03120-JLQ

  v.
                                                  MEMORANDUM *
D. K. SISTO, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                         for the Eastern District of California
                  Justin L. Quackenbush, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Bradley VanDyke, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

prison officials were deliberately indifferent to his safety by failing to protect him




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from gang violence. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because VanDyke

failed to raise a genuine dispute of material fact as to whether defendants knew of

and disregarded an excessive risk to his safety. See Farmer v. Brennan, 511 U.S.

825, 837 (1994) (a prison official cannot be found liable for failing to protect one

inmate from another “unless the official knows of and disregards an excessive risk

to inmate health or safety”); Berg v. Kincheloe, 794 F.2d 457, 462 (9th Cir. 1986)

(a dispute over the existence of arguably superior alternatives to the action taken

by prison officials will not defeat summary judgment).

      AFFIRMED.




                                          2                                    11-17380